*229
Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was granted improvidently.1
The appeal is dismissed.

 We granted the defendant’s petition for certification to appeal from the judgment of the Appellate Court; State v. Vlasak, 52 Conn. App. 310, 726 A.2d 648 (1999); limited to the following issue: “Whether the Appellate Court properly held that the trial court did not abuse its discretion in prohibiting the pro se defendant from testifying about a lawsuit filed against him by a pivotal witness for the state?” State v. Vlasak, 249 Conn. 912, 733 A.2d 232 (1999).